Citation Nr: 0615531	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  02-12 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for sarcoidosis.

2.  Entitlement to an initial compensable disability for 
gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial compensable disability for 
pseudofolliculitis barbae.

4.  Entitlement to an initial compensable disability for 
dermatofibroma of the legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to April 
1979 and from January 1982 to May 2000.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  In his statement of July 2003, the 
veteran raises a claim for another skin condition.  This is 
referred to the RO for clarification and any appropriate 
action.  


FINDINGS OF FACT

1.  Prior to June 21, 2002, the veteran's service-connected 
sarcoidosis was manifested by persistent symptoms treated 
with chronic low dose corticosteroids.

2.  From June 21, 2002, to September 9, 2002, the veteran's 
sarcoidosis was treated with systemic high dose 
corticosteroids for pulmonary involvement.

3.  During the period after September 9, 2002, the veteran's 
service-connected sarcoidosis has been manifested by 
persistent symptoms treated with chronic low dose 
corticosteroids.

4.  Since the veteran separated from service, his 
gastroesophageal reflux disease has been manifested by 
episodes of heartburn and regurgitation that do not result in 
considerable impairment of his health.

5.  Since the effective date of the grant of service 
connection, the veteran's pseudofolliculitis barbae has been 
manifested by superficial, papulopustular lesions on the 
veteran's face and dryness on the veteran's back, with many 
brownish-red one-millimeter follicular type lesions, 
scattered between the scapulae and over the backs of the 
shoulders laterally.

6.  Since the effective date of the grant of service 
connection, the veteran's dermatofibroma of the legs has been 
manifested by multiple fibromas of both legs and a nontender 
scar residual on the right leg.


CONCLUSIONS OF LAW

1.  Prior to June 21, 2002, the criteria for a disability 
evaluation in excess of 30 percent for sarcoidosis were not 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.97, 4.117, Diagnostic Codes 6600, 6846, 7700, 
7703, 7705, 7716 (2005).

2.  From June 21, 2002, to September 9, 2002, the criteria 
for a disability rating of 60 percent, but no higher, for the 
veteran's service-connected sarcoidosis were met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.97, 4.117, Diagnostic Codes 6600, 6846, 7700, 7703, 
7705, 7716 (2005).

3.  After September 9, 2002, the criteria for a disability 
evaluation in excess of 30 percent for sarcoidosis have not 
been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.97, 4.117, Diagnostic Codes 6600, 6846, 
7700, 7703, 7705, 7716 (2005).



4.  The criteria for a disability rating of 10 percent, but 
no higher, for the veteran's service-connected 
gastroesophageal reflux disease have been met since the 
effective date for the grant of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.114, Diagnostic Code 7346 (2005).

5.  The criteria for a compensable disability rating for 
pseudofolliculitis barbae have not been met at any time since 
the effective date of the grant of service connection.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805, 7806, 7813 (2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 
7803, 7804, 7805, 7806, 7813 (2005).

6.  The criteria for a compensable disability rating for 
dermatofibroma of the legs have not been met at any time 
since the effective date of the grant of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805, 7806, 7813 (2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805, 7806, 7813 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Inform and Assist
The veteran's claims were originally adjudicated by a rating 
decision in January 2001.  Letters from VA in April 2003 and 
October 2004 provided notice regarding what information and 
evidence was needed to substantiate the veteran's claims for 
higher rating, what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b) (2005).  Although neither notice was 
specific as to the requirements for higher ratings, the 
specific requirements were described for the veteran and his 
representative in a June 2003 Supplemental Statement of the 
Case (SSOC).

The Board finds that any defect with respect to the timing of 
the notice was harmless error.  While the notice provided to 
the veteran was not given prior to the first RO adjudication 
of the claims, the notice was provided by VA at those times, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the veteran's claims were re-
adjudicated by an August 2005 SSOC.  This action essentially 
cured the error in the timing of the notice.

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
award of benefits upon the grant of service connection.  Even 
though the notice was inadequate regarding this element, 
there is no prejudice to the veteran in issuing a final 
decision because, for each of the disabilities on appeal, the 
veteran was assigned an effective date that was the day 
following his separation from service.  The veteran has not 
disputed this effective date, and there is no evidence to 
suggest than an earlier effective date would be appropriate.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The veteran was provided VA examinations in July 
2000, August 2000, August 2003, and February 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have substantially complied 
with the instructions contained in the February 2004 Remand 
from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Further development and further expending of VA's 
resources is not warranted.



Analysis
The veteran has disagreed with the disability ratings 
assigned for his service-connected disabilities.  Because 
this appeal is from the initial ratings assigned to those 
disabilities upon awarding service connection, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).

1.  Sarcoidosis
Since the effective date for the grant of service connection, 
the veteran's sarcoidosis has been rated 30 percent disabling 
under Diagnostic Code 6846 for sarcoidosis manifested by 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent evaluation is for pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  A 100 percent evaluation 
requires cor pulmonale, or; cardiac involvement with 
congestive heart failure, or; progressive pulmonary disease 
with fever, night sweats and weight loss despite treatment.  
In addition, the active disease or residuals can be rated as 
chronic bronchitis under Diagnostic Code 6600 and any extra-
pulmonary involvement under the specific body system 
involved.  38 C.F.R. § 4.97, Diagnostic Code 6846 (2005).

The evidence shows that the veteran's sarcoidosis is treated 
with Predinsone.  In March 2005 the prescribed dose was 15 
milligrams of Prednisone every other day.  From the effective 
date of the grant of service connection until April 2002, the 
prescribed dose was 5 milligrams of Prednisone every day.  In 
April 2002 the prescribed dose was changed to 10 milligrams 
every other day.  Beginning on June 21, 2002, the veteran was 
prescribed a higher dosage beginning at 40 milligrams per 
day, tapering down to 10 milligrams every other day after 44 
days.  Because of continued exacerbation of the veteran's 
symptoms, on August 26, 2002, the veteran was prescribed 20 
milligrams of Prednisone every other day for two weeks.  Then 
the veteran resumed taking 10 milligrams every other day.  In 
March 2005 the dose was increased to 15 milligrams every 
other day.

So, the veteran has generally been prescribed chronic low 
dose corticosteroids; however, beginning on June 21, 2002, 
the veteran was increased to a high dose of corticosteroids.  
The veteran was returned to a low (maintenance) dose of 
Prednisone September 10, 2002-two weeks after August 26, 
2002.  Although the veteran was not on a high dose of 
corticosteroids during this entire period, he was not on a 
mere maintenance dose until the end of the period.  
Therefore, because this case is on appeal from an initial 
rating decision, resolving any doubt about the level of 
disability in favor of the veteran, the veteran is entitled 
to an increased disability rating of 60 percent from June 21, 
2002, to September 9, 2002, under Diagnostic Code 6846.

Prior to June 21, 2002, and for the period from September 10, 
2002, the veteran is not entitled to a disability rating 
greater than 30 percent under Diagnostic Code 6846 because 
his sarcoidosis was treated with low dose corticosteroids 
during these times.

At no time has the veteran met the criteria for a 100 percent 
disability rating under Diagnostic Code 6846.  There is no 
evidence of cor pulmonale or congestive heart failure, and, 
although there is some evidence of weight loss, from 175.6 
pounds in March 2001 to 165.7 pounds in April 2002, and night 
sweats, reported at a February 2005 VA examination as 
occurring approximately once per month, the veteran does not 
have progressive pulmonary disease.  X-ray examination of the 
veteran's chest in April 2004 showed no progression of the 
disease.  Further, there is no evidence of fever associated 
with the veteran's sarcoidosis.

The veteran would not be entitled to a higher rating if 
active diseases or residuals were evaluated separately.

Under Diagnostic Code 6600 for chronic bronchitis, the 
veteran would be entitled to, at most, a 30 percent 
disability rating.  Under this diagnostic code, a 10 percent 
evaluation requires an FEV-1 of 71- to 80-percent predicted; 
or FEV-1/FVC of 71 to 80 percent; or Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) 66- to 80- percent predicted.  A 30 percent 
evaluation is assigned for an FEV-1 of 56- to 70-percent 
predicted; or FEV- 1/FVC of 56 to 70 percent; or DLCO (SB) 
56- to 65- percent predicted.  38 C.F.R. § 4.97, Diagnostic 
Code 6600 (2005).

Pulmonary function tests since the effective date of the 
grant of service connection have shown FEV-1 of no worse than 
87.5% percent predicted (in August 2000) and an FEV-1/FVC of 
no worse than 77 percent (in January 2003).  The veteran has 
shown a DLCO (SB) of 56- to 65- percent predicted value, but 
no worse, on multiple occasions (June 2001, January 2002, May 
2002, and February 2005).  These readings meet the criteria 
for a 30 percent disability rating, but the veteran would not 
be entitled to more than a 30 percent rating under Diagnostic 
Code 6600.  The other systemic involvements of the veteran's 
sarcoidosis do not meet the criteria for an additional 
compensable rating.

The veteran has been diagnosed with anemia.  Under Diagnostic 
Code 7700, a 10 percent rating is warranted for anemia is 
manifested by hemoglobin of 10 grams (gm)/100 milliliters 
(ml) or less with findings such as weakness, easy 
fatigability or headaches.  38 C.F.R. § 4.117, Diagnostic 
Code 7700 (2005).  The evidence shows that the veteran's 
hemoglobin has not been lower than 12.5 gm/ml (in August 2001 
and December 2001).  Accordingly, the veteran is not entitled 
to a compensable rating under Diagnostic Code 7700.  

The veteran has also been diagnosed with leukopenia.  
Leukopenia is a "condition involving abnormally fewer white 
blood cells."  See Watson v. Brown, 4 Vet. App. 189, 191 
(1993).  There is no specific diagnostic code for leukopenia.  
When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  The 
disability is rated by analogy under a diagnostic code for a 
closely related disability that affects the same anatomical 
functions and has closely analogous symptomatology.  38 
C.F.R. §§ 4.20, 4.27 (2005).  The Board has considered other 
diagnostic codes for hemic and lymphatic systems.  Under 
Diagnostic Code 7703, leukemia is rated as 100 percent 
disabling for active disease or during a treatment phase.  
Otherwise it is rated as anemia under Diagnostic Code 7700 
(discussed above) or under Diagnostic Code 7716 for aplastic 
anemia.  The veteran does not have active leukemia and is not 
under any treatment for leukemia.  Further, there is no 
evidence that the veteran has required continuous medication 
for control of his leukopenia to warrant a compensable rating 
under Diagnostic Code 7716.  38 C.F.R. § 4.117, Diagnostic 
Codes 7703, 7716 (2005).  There is also no evidence to 
support a compensable rating under Diagnostic Code 7705 for 
thrombocytopenia.  A compensable, 30 percent, rating under 
that diagnostic code requires a stable platelet count between 
70,000 and 100,000 without bleeding.  38 C.F.R. § 4.117, 
Diagnostic Code 7705 (2005).  Since the effective date of the 
grant of service connection, the evidence shows that the 
veteran's platelet count has always exceed 100,000.

Finally, although the veteran has a history of iritis and 
Bell's palsy, with associated keratitis, secondary to his 
sarcoidosis, a July 2000 VA eye examination and VA 
ophthalmologic evaluations in March 2002, October 2002, and 
April 2003 showed no ocular involvement, and an August 2000 
VA general medical examination and VA neurologic evaluations 
in August 2002 and August 2003 showed no neurologic 
involvement.

Accordingly, the evidence supports a 60 percent disability 
rating for the veteran's service-connected sarcoidosis from 
June 21, 2002, to September 9, 2002.  The preponderance of 
the evidence is against entitlement to a higher disability 
rating for that period and is against entitlement to a 
disability rating greater than 30 percent for the period 
prior to June 21, 2002, and for the period from September 10, 
2002.

2.  GERD
The veteran's gastroesophageal reflux disease has been rated 
as noncompensably disabling under Diagnostic Code 7346 for 
hiatal hernia.  Under Diagnostic Code 7346, a 30 percent 
disability rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent disability rating is assigned where two or more of 
the symptoms required for a 30 percent rating are present but 
of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 
(2005).

As the veteran testified at a July 2003 hearing, his symptoms 
of his gastroesophageal reflux disease have been consistent 
since his separation from service.  He has had occasional 
episodes of heartburn (pyrosis) and some regurgitation.  
There is no evidence that he has had difficulty swallowing 
(dysphagia) solids or liquids.  There is no evidence of 
considerable impairment of the appellant's health due to his 
gastrointestinal symptoms.  The veteran is able to treat his 
symptoms with a combination of antacids and omeprazole.  He 
has had some weight loss and has anemia; however, the 
veteran's weight in February 2005 exceeded his weight in 
August 2000, and his anemia is related to his sarcoidosis not 
to his gastroesophageal reflux disease.  Given the above 
evidence, the veteran's disability has met the criteria for a 
10 percent disability rating since the effective date of the 
initial grant of service connection, but the preponderance of 
the evidence is against a disability rating greater than 10 
percent at any time for gastroesophageal reflux disease.

3.  Skin disorders
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria for evaluating skin 
disorders and scars.  See 67 Fed. Reg. 49590 (July 31, 2002).  
This amendment was effective August 30, 2002.  Id.  The law 
requires that for any date prior to August 30, 2002, the 
Board cannot apply the revised regulations.

Regarding the veteran's service-connected skin disorder, VA 
provided the old and the new regulations to the veteran in an 
August 2005 Supplemental Statement of the Case (SSOC).  
Therefore, the veteran and his representative were given 
notice of the old and new regulations and have had an 
opportunity to submit evidence and argument related to both 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

a.  Pseudofolliculitis barbae
The veteran's diagnosed pseudofolliculitis barbae does not 
have a specific diagnostic code.  Therefore, the veteran's 
service-connected pseudofolliculitis barbae is rated 
according to the analogous condition of dermatophytosis under 
Diagnostic Code 7813.

Prior to August 2002, dermatophytosis under Diagnostic Code 
7813 was rated as for eczema dependent upon the location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7813 
(2002).  Under Diagnostic Code 7806, for eczema, a 10 percent 
disability rating was warranted for a skin disorder 
manifested by exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Under the revised criteria for Diagnostic Code 7813, 
dermatophytosis or ringworm is rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2005).

Under Diagnostic Code 7806 for dermatitis or eczema, a zero 
percent disability rating is assigned for dermatitis or 
eczema, affecting less than 5 percent of the entire body or 
less than 5 percent of exposed areas and requiring no more 
than topical therapy during the past 12-month period.  A 10 
percent disability rating is assigned for dermatitis or 
eczema, affecting at least 5 percent but less than 20 percent 
of the entire body, or at least 5 percent but less than 20 
percent of exposed areas, or for dermatitis or eczema that 
required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  
According to the report of the November 2002 skin diseases 
examination, the veteran has not required more than topical 
therapy for his pseudofolliculitis barbae, and the skin 
disorder affects less than 5 percent of exposed areas.

Under Diagnostic Code 7800 for disfigurement of the head, 
face, or neck, a 10 percent disability rating is assigned for 
one characteristic of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).  The eight characteristics of 
disfigurement, for purposes of evaluation under § 4.118, are:  
a scar of 5 or more inches (13 or more centimeters) in 
length; a scar at least one-quarter inch (0.6 centimeter) 
wide at widest part; the surface contour of a scar elevated 
or depressed on palpation; a scar adherent to underlying 
tissue; skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 square centimeters); abnormal skin texture 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters); skin indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  Id.

The veteran does not meet the criteria for a compensable 
rating for pseudofolliculitis barbae under any diagnostic 
code under either set of the diagnostic criteria.  At an 
August 2000 VA general medical examination, the veteran's 
pseudofolliculitis barbae appeared to be under good control 
as long as the veteran did not shave with a close razor.  
There was no evidence of skin lesions from pseudofolliculitis 
barbae.  At a February 2005 VA skin diseases examination, 
there were superficial lesions on the veteran's face.  He had 
a few small papulopustular lesions.  On the veteran's back, 
there was dryness, with many brownish-red one-millimeter 
follicular type lesions, which were scatter between the 
scapulae and over the backs of the shoulders laterally.

The dryness on the veteran's back is not on an exposed 
surface.  Although an exposed surface, the veteran's face, is 
affected by his pseudofolliculitis barbae, there is no 
evidence of exfoliation, exudation, or itching to warrant a 
compensable rating under Diagnostic Code 7806 of the old 
criteria for eczema.  Likewise the veteran does not meet the 
criteria under Diagnostic Code 7806 of the amended criteria.  
According to the report of the February 2005 VA examination, 
the veteran has not required more than topical therapy for 
his pseudofolliculitis barbae, and the skin disorder affects 
less than two percent of the total body surface area and less 
than one percent of the exposed body surface area.

Finally, there is no evidence to support a compensable rating 
under Diagnostic Code 7800 of the amended criteria for 
disfigurement of the head, face, or neck.  At the February 
2005 VA examination, the examiner noted "zero" 
disfigurement.  None of the eight characteristics of 
disfigurement were described and none were apparent in the 
accompanying unretouched color photographs.  

The Board has also considered the diagnostic codes for scars, 
but the preponderance of the evidence shows that the veteran 
is not entitled to a compensable disability rating under any 
of those diagnostic codes.  Prior to being amended, 
Diagnostic Code 7800 provided a 10 percent disability 
evaluation for moderately disfiguring scars of the head, 
face, or neck.  Diagnostic Code 7805 provided that scars were 
to be rated based upon limitation of function of the part 
affected.  Diagnostic Code 7804 provided a 10 percent 
disability evaluation for superficial scars that are tender 
and painful on objective demonstration.  Diagnostic Code 7803 
provided a 10 percent disability evaluation for scars that 
are poorly nourished, with repeated ulceration.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(2002).  The veteran is not entitled to a compensable rating 
for his service-connected pseudofolliculitis barbae under the 
old criteria for scars, because symptoms warranting a 
compensable evaluation are not present in this case.  The 
veteran has no scars on his head, face, or neck, and, as 
discussed above, zero disfigurement.  The scars are not 
tender, there is no evidence that the scars limit the 
function of any body part, and any scars are well healed.

Under Diagnostic Code 7801 of the amended criteria, a 10 
percent disability rating is assigned for scars that exceed 
six square inches in area and that are deep or cause limited 
motion.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).  A 
deep scar is one associated with underlying tissue damage.  
Id.  There is no evidence of damage to the tissue underlying 
any scars, and there is no evidence that any scars limit the 
function of any body part.  Under Diagnostic Code 7802, a 10 
percent disability rating is assigned for superficial scars 
covering an area of 144 square inches or more.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2005).  A superficial scar is 
one not associated with underlying soft tissue damage.  Id.  
Any scars from the veteran's pseudofolliculitis barbae affect 
less than 144 square inches.  Under Diagnostic Code 7803, a 
10 percent disability rating is assigned for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2005).  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Id.  
Similarly, under Diagnostic Code 7804, a 10 percent 
disability rating is assigned for superficial scars that are 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2005).  In this case, although the veteran may have 
scars from his pseudofolliculitis barbae that are 
superficial, described at the February 2005 VA examination as 
small spots on the back, there is no evidence that any of the 
scars are painful on examination or unstable.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2005).  Under 
Diagnostic Code 7805, other scars are rated on limitation of 
function of affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2005).  There is no evidence that the veteran has 
any scars resulting from his pseudofolliculitis barbae that 
limit the function of any body part.

Accordingly, the preponderance of the evidence is against the 
assignment of a compensable rating for the veteran's service-
connected pseudofolliculitis barbae at any time since the 
effective date for the grant of service connection under any 
relevant diagnostic code of either set of rating criteria.

b.  Dermatofibroma
The veteran's service-connected dermatofibroma of the legs 
have been evaluated as noncompensably disabling under 
Diagnostic Code 7806.  At an August 2000 VA general medical 
examination it was noted that the veteran had multiple 
fibromas of both legs.  He had had a fibroma removed from his 
right leg in approximately 1990.  The scar on his right leg 
was not tender, and the veteran had no other complaints 
related to his scar.  The scar had minimal depression.  At an 
August 2003 VA skin diseases examination, there was no 
evidence of dermatofibroma.

There is no evidence to support a compensable rating under 
any diagnostic code under either set of rating criteria.  The 
veteran's legs are not an exposed surface, and there is no 
evidence of exfoliation, exudation, or itching to warrant a 
compensable rating under Diagnostic Code 7806 of the old 
criteria for eczema.  Likewise the veteran does not meet the 
criteria under Diagnostic Code 7806 of the amended criteria 
because, other than surgical excision of one nodule during 
service, the veteran has not required any treatment for his 
dermatofibroma and less than five percent of his total body 
surface area is affected.

As shown at the August 2000 VA examination, the veteran does 
have a scar on his right leg that is a residual of excision 
of a fibroma.  However, the veteran is not entitled to a 
compensable rating for the scar.  The scar is not tender.  
Although the veteran has complained that his dermatofibromas 
are tender and although he is competent to report pain, he is 
not competent to diagnose his skin disorder or to attribute 
his symptoms to a particular diagnosis.  See Hayes v. Brown, 
9 Vet. App. 67, 72 (1996).  As indicated by the physician at 
the August 2003 examination, the veteran's complaints 
described chronic urticaria rather than dermatofibroma.  
Further, there is no evidence that any scars or lesions limit 
the function of the veteran's legs.  Any scars are well-
healed.  The veteran has symptomatology indicative of, at 
most, a superficial, well-healed scar.  Accordingly, the 
preponderance of the evidence demonstrates that a compensable 
disability rating under either the old or the amended 
criteria is not warranted for the veteran's service-connected 
dermatofibroma of the legs.


ORDER

Entitlement to a disability rating greater than 30 percent 
for the veteran's service-connected sarcoidosis, prior to 
June 21, 2002, is denied.

Entitlement to a 60 percent rating, but no higher, for the 
veteran's service-connected sarcoidosis is granted from June 
21, 2002, to September 9, 2002, subject to the laws and 
regulations governing to the award of monetary benefits.

Entitlement to a disability rating greater than 30 percent 
for the veteran's service-connected sarcoidosis, after 
September 9, 2002, is denied.

Entitlement to a 10 percent rating, but no higher, for the 
veteran's service-connected gastroesophageal reflux disease 
is granted since the effective date of the grant of service 
connection, subject to the laws and regulations governing to 
the award of monetary benefits.

Entitlement to a compensable rating for the veteran's 
service-connected pseudofolliculitis barbae, at any time 
since the effective date for the grant of service connection, 
is denied.

Entitlement to a compensable rating for the veteran's 
service-connected dermatofibroma of the legs, at any time 
since the effective date for the grant of service connection, 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


